Citation Nr: 1510512	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for hypertension.

2. Whether new and material evidence has been received to reopen a service connection claim for residuals of a stroke (stroke disorder), secondary to hypertension.

3. Whether new and material evidence has been received to reopen a service connection claim for macular degeneration (eye disorder).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for the residuals of a stroke, to include as secondary to hypertension.

6. Entitlement to service connection for coronary artery disease (heart disorder), to include as secondary to hypertension.

7. Entitlement to service connection for an eye disorder.

8. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1950 to January 1952.

The Veteran's claims of service connection for a stroke disorder and a heart disorder have been recharacterized as claims for service connection for a stroke disorder, to include as secondary to hypertension, and a heart disorder, to include as secondary to hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and/or the information the claimant submits or the Secretary obtains in support of the claim).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  It was last before the Board in October 2014.  The Board remanded the matter to request the Veteran's records from the Social Security Administration (SSA).  See October 2014 Board Decision.

Pursuant to the Board's October 2014 remand directives, the RO requested records from SSA.  In November 2014, SSA notified the RO that it did not have any records for the Veteran.  November 2014 Correspondence; see also January 2015 Statement of the Case.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In March 2010, the Veteran requested a Board hearing at a local VA office.  See March 2010 Substantive Appeal (VA Form 9).  However, in July 2014 he informed VA that he was unable to attend a hearing and requested that his case be forwarded to the Board for further appellate consideration.  The Veteran's hearing request is withdrawn.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See February 2015 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for hypertension, a stroke disorder (to include as secondary to hypertension), and a heart disorder (to include as secondary to hypertension) are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. In May 2006, the RO denied the claim of entitlement to service connection for hypertension; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal the May 2006 decision.

2. Evidence received since the May 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.

3. In May 2006, the RO denied the claim of entitlement to service connection for a stroke disorder; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal the May 2006 decision.

4. Evidence received since the May 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a stroke disorder.

5. In May 2006, the RO denied the claim of entitlement to service connection for an eye disorder; the RO notified the Veteran of its decision and the Veteran did not file an NOD to appeal the decision.

6. Evidence received since the May 2006 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an eye disorder.

7. The Veteran's eye disorder did not manifest in service and does not otherwise relate to service.

8. The Veteran's prostate cancer did not manifest in or within a year of service and is not otherwise related to service.



CONCLUSIONS OF LAW

1. The RO's May 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The RO's May 2006 rating decision denying service connection for a stroke disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4. New and material evidence has been received to reopen the claim of service connection for a stroke disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5. The RO's May 2006 rating decision denying service connection for an eye disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

6. New and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7. The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

8. The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's claims of entitlement to service connection for hypertension, stroke disorder (to include as secondary to hypertension), and a heart disorder (to include as secondary to hypertension) have been reopened, any error related to the VCAA with respect to the reopening of these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A letter dated July 2008 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service connection claims.  The Veteran has also been notified that his service treatment and personnel records were destroyed by a fire at the National Personnel Records Center, and was further advised of possible alternative sources of information to substantiate his claim.  See April 2009 Notification Letter.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains military personnel records, PMRs, and VA medical records (VAMRs).  See August 2014 IHP (stating that "the merits of this case have been fully advanced by the evidence and contentions of record").  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claims for an eye disorder and prostate cancer.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) requires VA to provide an examination when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Although there is evidence of a current disability, the record neither suggests the occurrence of an in-service event, injury, or disease that would cause or aggravate the Veteran's current eye disorder and/or prostate cancer, nor indicates that these disorders relate to an in-service event, injury, or disease.  Accordingly, a VA examination is not warranted.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hypertension

In May 2006, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

In June 2009, the RO denied service connection for hypertension in connection with the Veteran's claim of entitlement to service connection for a stroke disorder.  The Board finds that reopening the Veteran's claim of service connection for hypertension is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The RO denied the Veteran's initial service connection claim for hypertension because the evidence did not show that his hypertension manifested to a compensable degree in or with a year of service and was not caused or aggravated by service.  May 2006 Rating Decision.

New evidence has been received since the May 2006 rating decision that is material to the Veteran's service connection claim.  In February 2008, the Veteran underwent a double coronary bypass.  The Operative Report from North Shore University Hospital documented diastolic pressure at 110mmHg.  See also April 2009 PMRs (documenting further heart surgery), January 2011 VA Pension Examination (diagnosing coronary artery disease status post heart surgery).  In addition, in April 2009 the Veteran reported that on the day prior to his discharge from active duty the examining medical officer informed him that he had "extremely high blood pressure of 190 over 95" and should go to the hospital.  These medical records raise a reasonable possibility of substantiating the claim in that they suggest that the Veteran's current hypertension may have manifested in service.

New and material evidence has been submitted to reopen the claim of service connection for hypertension.  See 38 C.F.R. § 3.156(a).

Stroke Disorder

In May 2006, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a stroke.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

In June 2009, the RO denied service connection for residuals of stroke with left sided-hemiparesis, to include as secondary to hypertension.  The Board finds that reopening the Veteran's service connection claim is warranted.  See Jackson, 265 F. 3d 1366.  

The RO denied the Veteran's initial service connection claim for a stroke disorder because the evidence did not show that the disorder was caused or aggravated by service or the Veteran's hypertension.  May 2006 Rating Decision.

New evidence has been received since the May 2006 rating decision that is material to the Veteran's service connection claim.  In February 2008, the Veteran reported that he had had a second stroke in July 2007 (his first stroke occurred in June 1999).  See also April 2009 Letter.  In January 2011, a VA doctor noted that the Veteran had had two strokes that resulted in left side weakness.  The evidence of a second stroke, in combination with medical evidence documenting ongoing coronary problems, see February 2008 Operative Report, raises a reasonable possibility of substantiating the claim in that it suggests a relationship between the Veteran's hypertension and stroke disorder.

New and material evidence has been submitted to reopen the claim of service connection for a stroke disorder, to include as secondary to hypertension.  See 38 C.F.R. § 3.156(a).

Eye Disorder

In May 2006, the RO denied the Veteran's claim of entitlement to service connection for an eye disorder.  The Veteran did not appeal the RO's decision and it became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

In June 2009, the RO denied service connection for macular degeneration.  The Board finds that reopening the Veteran's claim of service connection for an eye disorder is warranted.  See Jackson, 265 F. 3d at 1366.  

The RO denied the Veteran's initial service connection claim for macular degeneration because the evidence did not show that the Veteran's disorder either occurred in or was caused or aggravated by service.  

New evidence has been received since the May 2006 rating decision that is material to the Veteran's service connection claim.  In April 2009, VA received evidence (dated May 1993) that the Veteran had been classified as legally blind by New York State's Commission for the Blind and Visually Handicapped and that he had subsequently qualified for an annuity, effective February 1993, from the State of New York's Division of Veteran's Affairs based on his poor eyesight.  This evidence raises a reasonable possibility of substantiating the Veteran's claim in that it suggests that the eye disorder may relate to service.

New and material evidence has been submitted to reopen the claim of service connection for an eye disorder.  See 38 C.F.R. § 3.156(a).

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an eye disorder and/or prostate cancer, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having prostate cancer, and malignant tumors are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Certain of the evidentiary requirements for establishing service connection are also more relaxed for the diseases listed in 38 C.F.R. § 3.309(e).  The Veteran has also alleged that he was exposed to herbicide agents in Korea, and section 3.303(e) provides that when exposure to a herbicide agent is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).

Because the Veteran has been diagnosed as having prostate cancer and because section 3.309(e) recognizes prostate cancer as a disease associated with exposure to certain herbicide agents, service connection may be established with evidence of in-service herbicide exposure.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(d), 3.309(e).

The Veteran's service treatment records (STRs) have been destroyed; consequently, the Board has a heightened duty to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

Service Connection for an Eye Disorder

The Veteran contends that his current eye disorder relates to service.  Although there is no question that the Veteran has a current eye disorder, the evidence of record does not show that this disorder was caused or aggravated by service or otherwise relates to service.  The claim is denied.

In January 1991, a private physician noted that the Veteran is legally blind.  He diagnosed the Veteran as having advanced macular degeneration and observed that the Veteran's best corrected vision is 20/200 in each eye.  In May 1993, the Veteran was classified as legally blind by the State of New York.  See also February 2001 VAMRs (noting that the Veteran is blind in one eye); January 2011 VA Pension Examination (noting that the Veteran is legally blind).  In August 2005, a private physician noted that the sight in the Veteran's right eye had been decreasing for many years and that the sight in his left eye had decreased over last 1-2 years.

In November 2005, the Veteran stated that he began having problems with his eyes in the 1980s and that he has been diagnosed as having macular degeneration due to long periods of stress.  See January 1989 Claim (reporting having had a recurring viral eye infection from May 1988 onwards); see also June 2009 NOD and March 2010 Substantive Appeal (VA Form 9) (noting stress related to combat).  He also stated that he is legally blind.  See also February 2008 Claim (stating that the Veteran has been legally blind since June 1999).

The lay and medical evidence does not indicate that the Veteran's eye disorder was caused or aggravated by service.  The Veteran's November 2005 statement that he did not experience any deterioration in his eyesight until the 1980s-approximately 30 years after his separation from service in January 1952-establishes that he did not have any eye problems, due to injury or disease, in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  In addition, the medical evidence does not indicate that the Veteran's eyesight problems resulted from anxiety/stress or that they in any way relate to service.  See May 2006 RO Rating Decision (denying service connection for posttraumatic stress disorder (PTSD)).

Whether the Veteran's eye disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statement that his eye disorder is due to "long periods of stress" is not based on medical training and/or experience, it does not constitute competent evidence of service connection.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for an eye disorder is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for Prostate Cancer

The Veteran contends that his prostate cancer relates to service.  Although there is no question that the Veteran has a current diagnosis for prostate cancer, the evidence does not show that his prostate cancer was caused or aggravated by service.  The claim is denied.

In July 2000, the Veteran was diagnosed as having hyperplasia of the prostate (i.e. a nonmalignant enlargement of the prostate).  August 2003 VAMRs.  In May 2003, he was diagnosed as having and treated for a malignant neoplasm of the prostate.  Id; see also September 2003 VAMRs (diagnosing prostate cancer).  The January 2011 VA pension examination report noted that the Veteran had prostate cancer status post radiation therapy with residual frequency and mild incontinence.  Thus, the medical evidence establishes that the Veteran has prostate cancer, but gives no indication that the cancer was caused or aggravated by an in-service incident or disease.

The Veteran has alleged that he was exposed to herbicides while he was stationed in Korea.  See September 2005 Claim of Service Connection for PTSD.  However, his military personnel records suggest that he was stationed in Korea approximately fifteen years before the U.S. Military applied herbicides in areas of the Korean Demilitarized Zone (DMZ) and do not indicate any in-service herbicide exposure.  See Military Personnel Records dated November 1951; see 38 C.F.R. 3.307(a)(6)(ii) (stating that Veterans who served in Korea between April 1, 1968 and August 31, 1971 are presumed to have been exposed to herbicides if they operated in or near the DMZ in an area in which herbicides are known to have been applied).  Thus, the evidence of record does establish that the Veteran had herbicide exposure during service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for prostate cancer is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an eye disorder is denied.

Service connection for prostate cancer is denied.


REMAND

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The issues of entitlement to service connection for hypertension, a stroke disorder (to include as secondary to hypertension), and a heart disorder (to include as secondary to hypertension) are REMANDED for further development, to include providing a VA examination.  The case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice regarding the substantiation of claims of entitlement to service connection on a secondary basis. 

2. Request that the Veteran identify and/or secure any relevant private medical records (PMRs) or non-medical records that are not in the claims file.  In particular, request that the Veteran identify and/or secure:

Treatment records from Dr. Bellovin pertaining to treatment for hypertension and related medical problems.

Treatment records from Dr. Leifer and North Shore Hospital pertaining to stroke and the residuals of stroke.

Treatment records from Dr. Libman and Long Island Jewish Hospital pertaining to stroke and the residuals of stroke.

Buddy statements," personal correspondence, or other evidence that is relevant to his claim that his hypertension manifested in service.

Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain any outstanding VA medical records (VAMRs) from January 2015 onwards and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, obtain a VA opinion as to whether the Veteran's hypertension, residuals of stroke (to include as secondary to hypertension), and/or heart disorder (to include as secondary to hypertension) relate to his military service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's hypertension relates to service.  

i. The examiner must opine as to whether the Veteran's current hypertension: is consistent with his reports of high blood pressure at separation from service; manifested in or within a year of service; and/or was caused or aggravated by service.

ii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

January 1989 Claim, reporting ongoing high blood pressure from 1953 onwards.

July 2000, February 2001, September 2003, August 2005 VA medical records (VAMRs) and April 2009 private medical records (PMRs), documenting a history of high blood pressure controlled with medications.

November 2005 Statement, reporting that the examining medical officer on separation from service informed the Veteran that he "was a walking time bomb" because his blood pressure read 190/110 and that he should admit himself to the camp hospital.

November 2005 PMRs (Dr. Bellovin), stating that the Veteran has been treated for high blood pressure and anxiety for many years and is prescribed medications to control his hypertension.

January 2006 PMRs (Dr. Bellovin), stating that the Veteran has been treated for high blood pressure for approximately 25 years and that his current blood pressure was 130/70.

February 2008 and April 2009 PMRs, documenting a double coronary bypass and stent placement, respectively.

April 2009 Statement, reporting that on the day prior to his discharge the examining medical officer informed him that he had "extremely high blood pressure of 190 over 95" and should to go to the hospital.

June 2009 Notice of Disagreement, reiterating that examining officer at separation informed him that he was "at high risk because of the numbers of my blood pressure due to high stress from time in combat in Korean front lines."

March 2010 Substantive Appeal (VA Form 9), reporting that the Veteran's current hypertension was "due to extreme stress under combat conditions" during the Korean War and that he experienced a "number of dizzy spells" during combat.  See also February 2015 Informal Hearing Presentation (IHP).

January 2011 VA Pension Examination Report, diagnosing hypertension and noting that the Veteran's blood pressure was 140/80.  See also June 2014 VAMRs (documenting controlled hypertension).

August 2011 Telephone Call Transcript, reporting that the Veteran was not hospitalized for high blood pressure when he was stationed in Korea during the Korean War.

iii. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  The examiner should be as specific as possible.

b. The VA examiner must opine as to whether the Veteran's stroke disorder relates to service.  

i. The examiner must opine as to whether the Veteran's current stroke disorder resulted from an in-service incident, injury, or disease.

ii. IF the examiner finds that the Veteran's hypertension relates to service, he or she must opine as to whether the Veteran's current stroke disorder was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his hypertension.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 1999 PMRs, documenting a relatively hypoplastic right vertebral artery.

February 2001 VAMRs, assessing the Veteran's stroke residuals.

September 2002, September 2003, and August 2005 VAMRs, documenting ongoing treatment for stroke residuals.

November 2005 PMRs (Dr. Bellovin), reporting that the Veteran had been treated for high blood pressure for many years and that he suffered a stroke in June 1999.

January 2006 PMRs (Dr. Libman), noting treatment for residuals of a stroke that occurred in the Veteran's brain stem, to include prescription medications.

February 2008 Claim, reporting that the Veteran's first stroke occurred in June 1999 and that his second stroke occurred in July 2007.  See also March 2008 Statement and April 2009 Letter.

January 2011 VA Pension Examination Report, noting that the Veteran's two strokes resulted in left side weakness.

iv. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  The examiner should be as specific as possible.

c. The VA examiner must opine as to whether the Veteran's coronary heart disease relates to service.

i. The examiner must opine as to whether the Veteran's current heart disorder manifested in or within a year of service.

ii. The examiner must also opine as to whether the Veteran's current heart disorder was caused or aggravated by an in-service incident, injury, or disease.

iii. IF the examiner finds that the Veteran's hypertension relates to service, he or she must opine as to whether the Veteran's current heart disorder was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his hypertension.

iv. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 2008 PMRs, documenting a double coronary bypass to address severe left main coronary disease with unstable rest pain and a preoperative intra-aortic balloon pump.

April 2009 PMRs, documenting a second heart surgery for stent placement, to include right and left coronary angiography, left heart catheterization with ventriculography, and temporary pacemaker placement.  Also documenting a history of coronary artery disease and hypertension.  See also April 2009 Letter.

January 2011 VA Pension Examination Report, confirming a diagnosis of coronary artery disease.  See also June 2014 VAMRs (noting that the Veteran's coronary artery disease was controlled).

v. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise, and on established medical principles.  The examiner should be as specific as possible.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for hypertension, a stroke disorder (to include as secondary to hypertension), and a heart disorder (to include as secondary to hypertension).  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


